DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 3, the claim is dependent upon claim 1, and further recites, wherein 
the optical transmitting apparatus includes: 
a transmission-mode-candidate transmitter configured to transmit that transmits, to the optical receiving apparatus, transmission-side transmission mode candidate information including the transmission mode information of the optical transmitting apparatus; 
a transmission-mode-candidate receiver configured to receive, from the optical receiving apparatus, reception-side transmission mode candidate information including the transmission mode information of the optical receiving apparatus; and 
the transmission-mode selector, and 
the optical receiving apparatus includes: 

a transmission-mode-candidate transmitter configured to transmit the reception-side transmission mode candidate information to the optical transmitting apparatus when the transmission-mode-candidate receiver receives the transmission-side transmission mode candidate information; and
the transmission-mode selector.
In claim 1, the applicant has recited “an optical transmitting apparatus and an optical receiving apparatus that receives, via an optical transmission line, a signal transmitted from the optical transmitting apparatus”, such that it is understood from the preamble, that the optical transmitting apparatus and the optical receiving apparatus that are communication with each other via an optical transmission line. Claim 1 also recites a transmission mode selector. 
Claim 3 further recites “the optical transmitting apparatus includes… the transmission mode selector” and “the optical receiving apparatus includes… the transmission mode selector”. Hence, as the claim scope goes, it would suggest that the optical transmitting apparatus and the optical receiving apparatus both include the transmission mode selector, and wherein the claim scope of claim 1 discloses only one transmission mode selector. Furthermore the use of the word “the” would refer back to the previously disclose transmission mode selector that was previously recited, as it would suggest that the transmitting apparatus and the receiving apparatus both include the same transmission mode selection apparatus, even though they are in different positions and communication with each other via the optical fiber.  
However, in view of the specification, it would suggest that the transmitter and the receiver that communicate with each other are at different locations. However, in figures that disclose the optical reception apparatus that includes a transmission mode selector, Fig. 9, and the optical transmission apparatus that includes a transmission mode selector, Fig. 2, such that the figures and specification 
 Re claim 4 and 5, these claims are dependent upon claim 3 do not remedy the 112 issues of claim 3, and therefore suffer from the 112 issues as well.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  1, 2, 6, 8, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (herein Tanaka) US PG PUB 2012/0230694 and Tsuzuki US PG PUB 2020/0067624.
Re claim 1, Tanaka discloses an optical transmission system including an optical transmitting apparatus and an optical receiving apparatus that receives, via an optical transmission line, a signal transmitted from the optical transmitting apparatus (optical transmission device 65, a reception device 69 are connected to each other through a transmission path wherein optical signals from respective transmitters are multiplexed by the multiplexing unit 61 so as to be output to the transmission path 67 ¶ [0092], such that signals are to be received via the transmission line), the optical transmission system comprising: 
a transmission-mode selector, including one or more processors, configured to select transmission mode information, which is combinations of a plurality of parameters concerning transmission performance, the transmission mode information being a plurality of kinds of the transmission mode information common to the transmission performance of the optical transmitting apparatus and the optical receiving apparatus (the transmitter control unit 22 obtains control information as illustrate in Fig. 4 from the transmission property monitor 20, the NMS/EMS or the control plane 21. The control information obtained from the transmission property monitor 20 includes for example an optical SNR, a non-linear penalty, cumulative wavelength dispersion, transmission-bandwidth reduction penalty and the like ¶ [0060], and setting values for the optical frequency interval and modulation degree/modulation rate of each transmission/reception module are determined according to the above control information and the look-up table containing relationships between the , wherein an example of the look-up table containing relationships between the optical frequency interval and the modulation degree/modulation rate of each transmission reception module ¶ [0061], an example can be seen in ¶ [0063] that show the consideration of the parameters concerning transmission performance as well as transmission mode information); 
a signal transmitter configured to transmit, to the optical receiving apparatus, a signal modulated based on the selected transmission mode information (in step s11, the transmitter control unit 22 sets and optical frequency interval according to the control information and also sets a modulation degree/modulation rate according to the look-up table ¶ [0064], such that the transmitter would transmit to the optical receiver based on the selected transmission); and 
a signal receiver configured to receive the signal and modulates the received signal based on the transmission mode information selected by the transmission-mode selector (optical signals on the respective transmitters are multiplexed by multiplexing unit 1 so as to be output to the transmission path 67 ¶ [0092], wherein the signals are to be received by the reception device 69, Fig. 12). 
Tanaka discloses the transmitter control unit that would select and control the light source and modulation rate of the optical modulation unit, such that it does select the transmission mode. However, Tsuzuki does not explicitly disclose a transmission-mode selector configured to select transmission mode information in descending order of priority out of transmission mode information. Tsuzuki discloses a transmission mode selection 801 set priorities on the transmission modes in ascending order of baud rates and determines the transmission qualities of the respective transmission in descending order of the priorities. The transmission mode selection 801 notifies the setting notification section 802 of the transmission mode and the section 801 is an example of a selection section ¶ [0116], such that the system that selects the transmission mode gives and considered priorities in doing so. 
Tanaka and Tsuzuki are analogous art because they are from the same field of endeavor, wavelength multiplexing communication systems. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Tanaka and Tsuzuki before him or her, to modify the selection of the transmission mode of Tanaka to include the selection of the transmission mode to also consider the priorities of the transmission modes to be selected of Tsuzuki because it combines prior art elements according to known methods to yield predictable results, in this case it would enable transmission that require certain performance parameters to select a transmission mode accordingly.
Re claim 2, Tanaka and Tsuzuki disclose all the elements of claim 1, which claim 2 is dependent. Furthermore, Tanaka discloses the system further comprising: 
a signal-quality detector, including one or more processors, configured to detect signal quality of the received signal (Tanaka discloses the transmission device 65 includes a transmission property monitor to monitor parameters, etc., of transmission properties measured by the relay nodes 68 and the reception device 69 ¶ [0093], such that the system is able to measure the signal at the reception device, such that there is a signal quality detector); and 
a signal-quality determiner, including one or more processors, configured to determine, based on information indicating the signal quality detected by the signal-quality detector (wherein Tanaka further discloses a monitor signal from the transmission property monitor 20 that has collected monitor signals (an optical SNR, waveform distortions, or the case by the cumulate wavelength dispersion and a non-linear penalty) of a reception signal from each node of the optical communication network R [0046], such that it is understood that the transmission property monitor is able to determine the optical SNR of the signal being received, which is information indicating the signal quality detected.)
Tanaka does not explicitly disclose a signal-quality determiner, configured to determine whether the signal quality of the signal is permissible and the transmission-mode selector is configured to select the transmission mode information having second highest priority.  
However, Tsuzuki discloses a signal-quality determiner, including one or more processors, configured to determine, based on information indicating the signal quality detected by the signal-quality detector , whether the signal quality of the signal is permissible (the transmission mode selection section 801 determines whether or not the OSNR margin is larger than a threshold TH as an example of the condition of the transmission quality of optical signals, ¶ [0122], such that the threshold could be considered what is permissible), wherein 
when the signal-quality determiner determines that the signal quality of the signal is non-permissible, the transmission-mode selector is configured to select  the transmission mode information having second highest priority (the transmission mode selection section 801 determines whether or not the OSNR margin is larger than a threshold TH as an example of the condition of the transmission quality of optical signals, the transmission mode having the next high priority after the selected transmission mode is selected ¶ [0122]) .  

Re claim 6, Tanaka and Tsuzuki discloses all the elements of claim 1, which claim 6 is dependent. Furthermore, Tsuzuki disclose comprising a control apparatus, wherein 
the control apparatus includes the transmission-mode selector (network management device 8, Fig. 1 is further disclosed as a diagram illustrating an example of a network management device that includes transmission mode selection setting 801 within the CPU element of the network management), 
when selecting the transmission mode information, the transmission-mode selector is configured to generate a transmission mode designation signal for designating the selected transmission mode information and transmit the generated transmission mode designation signal to the optical transmitting apparatus and the optical receiving apparatus (the transmission mode selection section 801 sets priorities on the transmission modes in ascending order to baud rates and determines the transmission qualities of the respective transmission modes in descending order of the priorities. The transmission mode selection 801 notifies the setting notification section 802 of the transmission mode and the route information ¶ [0116]. The setting notification section 802 is an example of a notification section that notifies the ROADMs 1 of the information on the various settings via the communication 84. The setting notification section 802 notifies the ROADMs 1 at the start node and the end node on the route of the optical signal of the modulation scheme, the baud rate, and the bandwidth of the selected transmission mode ¶ [0117], such that the transmission mode information is sent to the transmitter and receiver or the start and end node), and 
the optical transmitting apparatus and the optical receiving apparatus are configured to operate in a transmission mode corresponding to the transmission mode designation signal transmitted from the transmission- mode selector (In this way ROADM 1 executes the setting of the transmission mode according to the optical path requested by the user ¶ [0117], such that the transmitter and receiver execute the transmission mode information that was transmitted).  
Tanaka and Tsuzuki are analogous art because they are from the same field of endeavor, wavelength division communication systems. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Tanaka and Tsuzuki before him or her, to modify the selection of the transmission mode of Tanaka to include the central position to control the transmitter and the receiver of Tsuzuki because it combines prior art elements according to known methods to yield predictable results, in this case, enabling control of the transmission mode to be selected based on control of the entire communication network. 
Re claim 8, Tanaka discloses a transmission mode selecting method in an optical transmission system including an optical transmitting apparatus and an optical receiving apparatus that receives, via an optical transmission line (optical transmission device 65, a reception device 69 are connected to each other through a transmission path wherein optical signals from respective transmitters are multiplexed by the multiplexing unit 61 so as to be output to the transmission path 67 ¶ [0092], such that signals are to be received via the transmission line), a signal transmitted from the optical transmitting apparatus, the transmission mode selecting method comprising: 
selecting transmission mode information, which is combinations of a plurality of parameters concerning transmission performance, the transmission mode information being a plurality of kinds of the transmission mode information common to the transmission performance of the optical (the transmitter control unit 22 obtains control information as illustrate in Fig. 4 from the transmission property monitor 20, the NMS/EMS or the control plane 21. The control information obtained from the transmission property monitor 20 includes for example an optical SNR, a non-linear penalty, cumulative wavelength dispersion, transmission-bandwidth reduction penalty and the like ¶ [0060], and setting values for the topical frequency interval and modulation degree/modulation rate of each transmission/reception module are determined according to the above control information and the look-up table containing relationships between the , wherein an example of the look-up table containing relationships between the optical frequency interval and the modulation degree/modulation rate of each transmission reception module ¶ [0061], an example can be seen in ¶ [0063] that show the consideration of the parameters concerning transmission performance as well as transmission mode information); 
transmitting, to the optical receiving apparatus, a signal modulated based on the selected transmission mode information (in step s11, the transmitter control unit 22 sets and optical frequency interval according to the control information and also sets a modulation degree/modulation rate according to the look-up table ¶ [0064], such that the transmitter would transmit to the optical receiver based on the selected transmission); and 
receiving the signal and modulating the received signal based on the transmission mode information selected by the transmission-mode selector (optical signals on the respective transmitters are multiplexed by multiplexing unit 1 so as to be output to the transmission path 67 ¶ [0092], wherein the signals are to be received by the reception device 69, Fig. 12).  
Tanaka discloses selecting transmission mode information in descending order of priority out of transmission mode information. However, Tanaka does not explicitly disclose a transmission-mode selector configured to select transmission mode information in descending order of priority out of transmission mode information. Tsuzuki discloses a transmission mode selection 801 set priorities on 
Tanaka and Tsuzuki are analogous art because they are from the same field of endeavor, wavelength multiplexing communication systems. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Tanaka and Tsuzuki before him or her, to modify the selection of the transmission mode of Tanaka to include the selection of the transmission mode to also consider the priorities of the transmission modes to be selected of Tsuzuki because it combines prior art elements according to known methods to yield predictable results, in this case it would enable transmission that require certain performance parameters to select a transmission mode accordingly. 
Re claim 12, Tanaka, and Tsuzuki disclose all the elements of claim 8, which claim 12 is dependent.  The transmission mode selecting method according to claim 8, further comprising: 
detecting signal quality of the received signal (Tanaka discloses the transmission device 65 includes a transmission property monitor to monitor parameters, etc., of transmission properties measured by the relay nodes 68 and the reception device 69 ¶ [0093], such that the system is able to measure the signal at the reception device, such that there is a signal quality detector); and 
determining, based on information indicating the signal quality detected by the signal-quality detector, the signal quality of the signal (wherein Tanaka further discloses a monitor signal from the transmission property monitor 20 that has collected monitor signals (an optical SNR, waveform distortions, or the case by the cumulate wavelength dispersion and a non-linear penalty) of a reception signal from each node of the optical communication network R [0046], such that it is understood that the transmission property monitor is able to determine the optical SNR of the signal being received, which is information indicating the signal quality detected.).
Tanaka does not explicitly disclose determining whether the signal quality is permissible and upon determining that the signal quality of the signal is non-permissible, selecting the transmission mode information having second highest priority.  
However, Tsuzuki discloses determining, based on information indicating the signal quality detected by the signal-quality detector, whether the signal quality of the signal is permissible (the transmission mode selection section 801 determines whether or not the OSNR margin is larger than a threshold TH as an example of the condition of the transmission quality of optical signals, ¶ [0122], such that the threshold could be considered what is permissible); and 
upon determining that the signal quality of the signal is non-permissible, selecting the transmission mode information having second highest priority (the transmission mode selection section 801 determines whether or not the OSNR margin is larger than a threshold TH as an example of the condition of the transmission quality of optical signals, the transmission mode having the next high priority after the selected transmission mode is selected ¶ [0122]).  
Tanaka and Tsuzuki are analogous art because they are from the same field of endeavor, wavelength multiplexing communication systems. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Tanaka and Tsuzuki before him or her, to modify the selection of the transmission mode of Tanaka to include the selection of the transmission mode to also consider the threshold and reselection of a transmission mode of Tsuzuki because it combines prior art elements according to known methods to yield predictable results, in this case it would enable transmission that require certain performance parameters to select a transmission mode that would better achieve performance metrics. 

when selecting the transmission mode information, generating a transmission mode designation signal for designating the selected transmission mode information and transmitting the generated transmission mode designation signal to the optical transmitting apparatus and the optical receiving apparatus (the transmission mode selection section 801 sets priorities on the transmission modes in ascending order to baud rates and determines the transmission qualities of the respective transmission modes in descending order of the priorities. The transmission mode selection 801 notifies the setting notification section 802 of the transmission mode and the route information ¶ [0116]. The setting notification section 802 is an example of a notification section that notifies the ROADMs 1 of the information on the various settings via the communication 84. The setting notification section 802 notifies the ROADMs 1 at the start node and the end node on the route of the optical signal of the modulation scheme, the baud rate, and the bandwidth of the selected transmission mode ¶ [0117], such that the transmission mode information is sent to the transmitter and receiver or the start and end node), and 
the optical transmitting apparatus and the optical receiving apparatus operating in a transmission mode corresponding to the transmission mode designation signal transmitted (In this way ROADM 1 executes the setting of the transmission mode according to the optical path requested by the user ¶ [0117], such that the transmitter and receiver execute the transmission mode information that was transmitted).  
Tanaka and Tsuzuki are analogous art because they are from the same field of endeavor, wavelength division communication systems. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Tanaka and Tsuzuki before him or her, to modify the selection of the transmission mode of Tanaka to include the central position to control the transmitter . 

Claim 7, 10, 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka and Tsuzuki as applied to claim 1, 6, and 16 above, and further in view of Kim et al (herein Kim) US PG PUB 2019/0097747.
Re claim 7, Tanaka and Tsuzuki discloses all the elements of claim 6, which claim 7 is dependent. Furthermore, Tsuzuki discloses comprising a management apparatus, wherein 
the management apparatus includes: 
a transmission-design-information storage configured to store information concerning physical characteristic parameters of various modules included in the optical transmission line and the optical transmitting apparatus and the optical receiving apparatus and the transmission mode information of the optical transmitting apparatus and the optical receiving apparatus (the network management device 8 includes a hard disc drive, Fig. 9, that stores a network configuration databased 830 and a transmission mode database 831¶ [0111], wherein the NW configuration databased 830 includes information indication the connection configuration, the vacant channel, and the link between nodes each quipped with the ROADM 1 has be registered ¶ [0112]  and in the transmission mode DB 831, the transmission rate, the modulation scheme, the baud rate, and the bandwidth of each transmission modes have been registered. In the transmission mode DB 831, one or more combinations of the modulation schemes and baud rates to achieve transmission rates of 100, 200, and 400 have been registered as an example ¶ [0113], such that the system stores both physical characteristics, e.g. connection configurations, vacant channels, and the link between nodes, as well as transmission mode information, e.g. transmission rate, modulation scheme, the baud rate, etc.); and 
(the transmission mode section 801 selects one of the transmission modes in accordance with the order of priorities. Next the selection mode selection section 801 calculates the OSNR margin of the optical signal in accordance with the modulation scheme and the baud rate and the selected transmission mode ¶[0121], 
generate a transmission mode candidate list including a plurality of kinds of transmission mode information selected based on the calculated transmission quality (the transmission mode section 801 selects one of the transmission modes in accordance with the order of priorities. Next the selection mode selection section 801 calculates the OSNR margin of the optical signal in accordance with the modulation scheme and the baud rate and the selected transmission mode ¶[0121] and shown in Fig. 12), and 
transmit the generated transmission mode candidate list to the control apparatus (The transmission-mode selection section 801 selects, from the transmission mode DB 831, a transmission mode according to the transmission rate requested by the user. For example, in the case where the transmission rate of 200 (Gbps) is requested, the transmission-mode selection section 801 selects transmission modes #2 to #4. ¶ [0114] and moreover, the transmission-mode selection section 801 selects the transmission mode that satisfies a predetermined condition regarding the transmission quality and that has the smallest baud rate in the requested transmission rate of 200 (Gbps) from among transmission modes according to the transmission rate. In the case of the transmission modes #2 to #4, the priority of the transmission mode #2 is highest and the priority of the transmission mode #4 is lowest. ¶ [0115], such that the control apparatus has to access the candidate list and therefore it is transmitted)), and 
the transmission-mode selector of the control apparatus is configured to select the transmission mode information in descending order of priority out of the received transmission mode candidate list (The transmission mode #2 having the smallest baud rate has the highest priority. The OSNR margin of the transmission mode #2 is −10 (dB) (=17−9−18), which is smaller than the threshold TH. Hence, the transmission quality is not meet ¶ [0129]. Although both transmission modes #3 and #4 satisfy the condition on the transmission quality, the transmission mode #3 has a higher priority than that of the transmission mode #4. For this reason, in the ROADM 1, the transmission mode #2 which satisfies the condition on the transmission quality and has the smallest baud rate among the transmission modes #2 to #4 is eventually selected and set in the ROADM 1 ¶ [0132]) .  
Tsuzuki does not explicitly disclose transmission-design processor configured to calculate for each of the transmission mode information, transmission quality based on the physical characteristic parameters. However, Tsuzuki discloses the system is capable of estimating or computing the ONSR, transmission penalty, tolerance of the receiver in order to calculate the margin. Furthermore, Kim discloses From the PDF of Q for the optical path, which is dependent on the wavelength configuration of the optical path, a PDF of OSNR for the optical path may be calculated, which is not dependent on the wavelength configuration of the optical path. Then, various different potential wavelength configurations of the optical path may be evaluated, including calculating a respective availability for each of the wavelength configurations of the optical path. Then, based on the values of the availability for the wavelength configurations of the optical path, one of the wavelength configurations may be selected, for example, based on a desired availability, among other factors such as spectral efficiency, spectral slot position, and number of physical links. Additionally, a cost function for a desired metric of the wavelength configuration may be used as a weighting to promote or favor a particular goal of network operation related to the metric, such as data rate or spectral efficiency, among other metrics. ¶ [0078], such that it discloses that the physical characteristics, such as available and vacant channels to calculate ONSR. 
Tanaka, Tsuzuki, and Kim are analogous art because they are from the same field of endeavor, optical communication networks. At the time of filing, it would have been obvious to one of ordinary 
Re claim 10, Tanaka and Tsuzuki disclose all the elements of claim 1, which claim 10 is dependent. Furthermore, Tsuzuki discloses the control apparatus further includes: 
a transmission-design-information storage configured to store  information concerning physical characteristic parameters of various modules included in the optical transmission line and the optical transmitting apparatus and the optical receiving apparatus and the transmission mode information of the optical transmitting apparatus and the optical receiving apparatus (the network management device 8 includes a hard disc drive, Fig. 9, that stores a network configuration databased 830 and a transmission mode database 831¶ [0111], wherein the NW configuration databased 830 includes information indication the connection configuration, the vacant channel, and the link between nodes each quipped with the ROADM 1 has be registered ¶ [0112]  and in the transmission mode DB 831, the transmission rate, the modulation scheme, the baud rate, and the bandwidth of each transmission modes have been registered. In the transmission mode DB 831, one or more combinations of the modulation schemes and baud rates to achieve transmission rates of 100, 200, and 400 have been registered as an example ¶ [0113], such that the system stores both physical characteristics, e.g. connection configurations, vacant channels, and the link between nodes, as well as transmission mode information, e.g. transmission rate, modulation scheme, the baud rate, etc.); and 
a transmission-design processor configured to calculate, for each of the transmission mode information, transmission quality (the transmission mode section 801 selects one of the transmission modes in accordance with the order of priorities. Next the selection mode selection section 801 calculates the OSNR margin of the optical signal in accordance with the modulation scheme and the baud rate and the selected transmission mode ¶[0121]), 
generate a transmission mode candidate list including a plurality of kinds of transmission mode information selected based on the calculated transmission quality (Fig. 12 is a diagram illustrating an example of determination on a condition on a transmission quality based on the OSNR margin. This example discusses the case where transmission modes #2 to #4 according to the transmission rate of 200 (GHz) are selected from the transmission mode DB 831 in Step St3. The threshold TH in Step St7 is supposed to be 0 (dB) as an example. ¶ [0128].), and 
output the generated transmission mode candidate list to the transmission-mode selector (The transmission-mode selection section 801 selects, from the transmission mode DB 831, a transmission mode according to the transmission rate requested by the user. For example, in the case where the transmission rate of 200 (Gbps) is requested, the transmission-mode selection section 801 selects transmission modes #2 to #4. ¶ [0114] and moreover, the transmission-mode selection section 801 selects the transmission mode that satisfies a predetermined condition regarding the transmission quality and that has the smallest baud rate in the requested transmission rate of 200 (Gbps) from among transmission modes according to the transmission rate. In the case of the transmission modes #2 to #4, the priority of the transmission mode #2 is highest and the priority of the transmission mode #4 is lowest. ¶ [0115], such that the control apparatus has to access the candidate list and therefore it is transmitted), and 
the transmission-mode selector is configured to select the transmission mode information in descending order of priority out of the output transmission mode candidate list (The transmission mode #2 having the smallest baud rate has the highest priority. The OSNR margin of the transmission mode #2 is −10 (dB) (=17−9−18), which is smaller than the threshold TH. Hence, the transmission quality is not meet ¶ [0129]. Although both transmission modes #3 and #4 satisfy the condition on the transmission quality, the transmission mode #3 has a higher priority than that of the transmission mode #4. For this reason, in the ROADM 1, the transmission mode #2 which satisfies the condition on the transmission quality and has the smallest baud rate among the transmission modes #2 to #4 is eventually selected and set in the ROADM 1 ¶ [0132]).  
Tsuzuki does not explicitly disclose a transmission-design processor configured to calculate, for each of the transmission mode information, transmission quality based on the physical characteristic parameters. However, Tsuzuki discloses the system is capable of estimating or computing the ONSR, transmission penalty, tolerance of the receiver in order to calculate the margin. Furthermore, Kim discloses From the PDF of Q for the optical path, which is dependent on the wavelength configuration of the optical path, a PDF of OSNR for the optical path may be calculated, which is not dependent on the wavelength configuration of the optical path. Then, various different potential wavelength configurations of the optical path may be evaluated, including calculating a respective availability for each of the wavelength configurations of the optical path. Then, based on the values of the availability for the wavelength configurations of the optical path, one of the wavelength configurations may be selected, for example, based on a desired availability, among other factors such as spectral efficiency, spectral slot position, and number of physical links. Additionally, a cost function for a desired metric of the wavelength configuration may be used as a weighting to promote or favor a particular goal of network operation related to the metric, such as data rate or spectral efficiency, among other metrics. ¶ [0078] such that the calculation ONSR would use the optical path and the configuration of the path. 
Tanaka, Tsuzuki, and Kim are analogous art because they are from the same field of endeavor, optical communication networks. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Tanaka, Tsuzuki, and Kim before him or her, to modify the calculating of the transmission quality of Tanaka and Tsuzuki to include the information of the physical characteristics of the network at the time of Kim because it combine prior art elements according to 
Re claim 11, Tanaka, Tsuzuki, and Kim disclose all the elements of claim 10, which claim 11 is dependent. Furthermore, Tanaka and Tsuzuki discloses wherein 
the control apparatus includes: 
a signal-quality detector, including one or more processors, configured to detect signal quality of the received signal (Tanaka discloses the transmission device 65 includes a transmission property monitor to monitor parameters, etc., of transmission properties measured by the relay nodes 68 and the reception device 69 ¶ [0093], such that the system is able to measure the signal at the reception device, such that there is a signal quality detector); and
a signal-quality determiner, including one or more processors, configured to determine, based on information indicating the signal quality detected by the signal-quality detector (wherein Tanaka further discloses a monitor signal from the transmission property monitor 20 that has collected monitor signals (an optical SNR, waveform distortions, or the case by the cumulate wavelength dispersion and a non-linear penalty) of a reception signal from each node of the optical communication network R [0046], such that it is understood that the transmission property monitor is able to determine the optical SNR of the signal being received, which is information indicating the signal quality detected.)
 Tanaka does not explicitly disclose a signal-quality determiner, configured to determine whether the signal quality of the signal is permissible and the transmission-mode selector is configured to select the transmission mode information having second highest priority.  
a signal-quality determiner, including one or more processors, configured to determine, based on information indicating the signal quality detected by the signal-quality detector, whether the signal quality of the signal is permissible, and (the transmission mode selection section 801 determines whether or not the OSNR margin is larger than a threshold TH as an example of the condition of the transmission quality of optical signals, ¶ [0122], such that the threshold could be considered what is permissible), wherein 
when the signal-quality determiner determines that the signal quality of the signal is non-permissible, the transmission-mode selector is configured to select the transmission mode information having second highest priority (the transmission mode selection section 801 determines whether or not the OSNR margin is larger than a threshold TH as an example of the condition of the transmission quality of optical signals, the transmission mode having the next high priority after the selected transmission mode is selected ¶ [0122]) .  
Tanaka and Tsuzuki are analogous art because they are from the same field of endeavor, wavelength multiplexing communication systems. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Tanaka and Tsuzuki before him or her, to modify the selection of the transmission mode of Tanaka to include the selection of the transmission mode to also consider the threshold and reselection of a transmission mode of Tsuzuki because it combines prior art elements according to known methods to yield predictable results, in this case it would enable transmission that require certain performance parameters to select a transmission mode that would better achieve performance metrics. 
Re claim 17, Tanaka and Tsuzuki discloses all the elements of claim 16, which claim 17 is dependent. Furthermore, Tsuzuki discloses further comprising: 
storing, by a transmission-design-information storage, information concerning physical characteristic parameters of various modules included in the optical transmission line and the optical transmitting apparatus and the optical receiving apparatus and the transmission mode information of the optical transmitting apparatus and the optical receiving apparatus (the network management device 8 includes a hard disc drive, Fig. 9, that stores a network configuration databased 830 and a transmission mode database 831¶ [0111], wherein the NW configuration databased 830 includes information indication the connection configuration, the vacant channel, and the link between nodes each quipped with the ROADM 1 has be registered ¶ [0112]  and in the transmission mode DB 831, the transmission rate, the modulation scheme, the baud rate, and the bandwidth of each transmission modes have been registered. In the transmission mode DB 831, one or more combinations of the modulation schemes and baud rates to achieve transmission rates of 100, 200, and 400 have been registered as an example ¶ [0113], such that the system stores both physical characteristics, e.g. connection configurations, vacant channels, and the link between nodes, as well as transmission mode information, e.g. transmission rate, modulation scheme, the baud rate, etc.); and 
calculating, for each of the transmission mode information, transmission quality (the transmission mode section 801 selects one of the transmission modes in accordance with the order of priorities. Next the selection mode selection section 801 calculates the OSNR margin of the optical signal in accordance with the modulation scheme and the baud rate and the selected transmission mode ¶[0121]), 
generating a transmission mode candidate list including a plurality of kinds of transmission mode information selected based on the calculated transmission quality (Fig. 12 is a diagram illustrating an example of determination on a condition on a transmission quality based on the OSNR margin. This example discusses the case where transmission modes #2 to #4 according to the transmission rate of 200 (GHz) are selected from the transmission mode DB 831 in Step St3. The threshold TH in Step St7 is supposed to be 0 (dB) as an example. ¶ [0128].), and 
transmitting the generated transmission mode candidate list to the control apparatus (The transmission-mode selection section 801 selects, from the transmission mode DB 831, a transmission mode according to the transmission rate requested by the user. For example, in the case where the transmission rate of 200 (Gbps) is requested, the transmission-mode selection section 801 selects transmission modes #2 to #4. ¶ [0114] and moreover, the transmission-mode selection section 801 selects the transmission mode that satisfies a predetermined condition regarding the transmission quality and that has the smallest baud rate in the requested transmission rate of 200 (Gbps) from among transmission modes according to the transmission rate. In the case of the transmission modes #2 to #4, the priority of the transmission mode #2 is highest and the priority of the transmission mode #4 is lowest. ¶ [0115], such that the control apparatus has to access the candidate list and therefore it is transmitted), and
selecting the transmission mode information in descending order of priority out of the received transmission mode candidate list (The transmission mode #2 having the smallest baud rate has the highest priority. The OSNR margin of the transmission mode #2 is −10 (dB) (=17−9−18), which is smaller than the threshold TH. Hence, the transmission quality is not meet ¶ [0129]. Although both transmission modes #3 and #4 satisfy the condition on the transmission quality, the transmission mode #3 has a higher priority than that of the transmission mode #4. For this reason, in the ROADM 1, the transmission mode #2 which satisfies the condition on the transmission quality and has the smallest baud rate among the transmission modes #2 to #4 is eventually selected and set in the ROADM 1 ¶ [0132]).  
Tsuzuki does not explicitly disclose calculating, for each of the transmission mode information, transmission quality based on the physical characteristic parameters. However, Tsuzuki discloses the system is capable of estimating or computing the ONSR, transmission penalty, tolerance of the receiver in order to calculate the margin. Furthermore, Kim discloses From the PDF of Q for the optical path, which is dependent on the wavelength configuration of the optical path, a PDF of OSNR for the optical path may be calculated, which is not dependent on the wavelength configuration of the optical path. Then, various different potential wavelength configurations of the optical path may be evaluated, including calculating a respective availability for each of the wavelength configurations of the optical path. Then, based on the values of the availability for the wavelength configurations of the optical path, 
Tanaka, Tsuzuki, and Kim are analogous art because they are from the same field of endeavor, optical communication networks. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Tanaka, Tsuzuki, and Kim before him or her, to modify the calculating of the transmission quality of Tanaka and Tsuzuki to include the information of the physical characteristics of the network at the time of Kim because it combine prior art elements according to known methods to yield predictable results, in this case, enabling the system to better ascertain the transmission quality of a signal. 
Allowable Subject Matter
Claim 9, 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re claim 9, Tanaka and Tsuzuki discloses all the elements of claim 6, which claim 9 is dependent. Furthermore, Tsuzuki discloses further comprising a management apparatus, wherein 
the management apparatus includes: 
a transmission-design-information storage configured to store information concerning physical characteristic parameters of various modules included in the optical transmission line and the optical 
a network-design-information storage configured to collect network information including any one or all of topology information, node information, and path information of the optical transmission line and stores the collected network information (wherein the NW configuration databased 830 includes information indication the connection configuration, the vacant channel, and the link between nodes each quipped with the ROADM 1 has be registered ¶ [0112]); and 
the transmission-mode selector of the control apparatus is configured to select the transmission mode information in descending order of priority out of the received transmission mode candidate list (The transmission mode #2 having the smallest baud rate has the highest priority. The OSNR margin of the transmission mode #2 is −10 (dB) (=17−9−18), which is smaller than the threshold TH. Hence, the transmission quality is not meet ¶ [0129]. Although both transmission modes #3 and #4 satisfy the condition on the transmission quality, the transmission mode #3 has a higher priority than that of the transmission mode #4. For this reason, in the ROADM 1, the transmission mode #2 which satisfies the condition on the transmission quality and has the smallest baud rate among the transmission modes #2 to #4 is eventually selected and set in the ROADM 1 ¶ [0132]).
While the prior art discloses portions of the claim scope, the prior art does not disclose all elements of the claim, alone or in combination. Hence, when the claim scope is considered as a whole it is considered allowable. The examiner will discuss the most pertinent art in regards to the limitation present in the dependent claim in order to further draw the distinction between what is known within the art as well as the difference between the claim scope and the prior art. 
Tsuzuki discloses:
a transmission-design-information storage configured to store information concerning physical characteristic parameters of various modules included in the optical transmission line and the optical (the network management device 8 includes a hard disc drive, Fig. 9, that stores a network configuration databased 830 and a transmission mode database 831¶ [0111], wherein the NW configuration databased 830 includes information indication the connection configuration, the vacant channel, and the link between nodes each quipped with the ROADM 1 has be registered ¶ [0112]  and in the transmission mode DB 831, the transmission rate, the modulation scheme, the baud rate, and the bandwidth of each transmission modes have been registered. In the transmission mode DB 831, one or more combinations of the modulation schemes and baud rates to achieve transmission rates of 100, 200, and 400 have been registered as an example ¶ [0113], such that the system stores both physical characteristics, e.g. connection configurations, vacant channels, and the link between nodes, as well as transmission mode information, e.g. transmission rate, modulation scheme, the baud rate, etc.); and
a transmission-design processor configured to calculate, for each of the transmission mode information, transmission quality (the transmission mode section 801 selects one of the transmission modes in accordance with the order of priorities. Next the selection mode selection section 801 calculates the OSNR margin of the optical signal in accordance with the modulation scheme and the baud rate and the selected transmission mode ¶ [0121]) and generates a transmission mode candidate list including a plurality of kinds of transmission mode information selected based on the calculated transmission quality (Fig. 12 is a diagram illustrating an example of determination on a condition on a transmission quality based on the OSNR margin. This example discusses the case where transmission modes #2 to #4 according to the transmission rate of 200 (GHz) are selected from the transmission mode DB 831 in Step St3. The threshold TH in Step St7 is supposed to be 0 (dB) as an example. ¶ [0128]); 
a network-design-information storage configured to collect network information including any one or all of topology information, node information, and path information of the optical transmission (wherein the NW configuration databased 830 includes information indication the connection configuration, the vacant channel, and the link between nodes each quipped with the ROADM 1 has be registered ¶ [0112]); and 
the transmission-mode selector of the control apparatus is configured to select the transmission mode information in descending order of priority out of the received transmission mode candidate list.
While Tsuzuki discloses that the routing determination section 800 determines the route of the optical signal (st2) ¶ [0120]. However, the while it would use the network information, the processing for calculating an optical path for improving network use efficiency, transmits the transmission mode candidate list added with information indicating priority for each of the transmission mode information to the control apparatus (The transmission mode #2 having the smallest baud rate has the highest priority. The OSNR margin of the transmission mode #2 is −10 (dB) (=17−9−18), which is smaller than the threshold TH. Hence, the transmission quality is not meet ¶ [0129]. Although both transmission modes #3 and #4 satisfy the condition on the transmission quality, the transmission mode #3 has a higher priority than that of the transmission mode #4. For this reason, in the ROADM 1, the transmission mode #2 which satisfies the condition on the transmission quality and has the smallest baud rate among the transmission modes #2 to #4 is eventually selected and set in the ROADM 1 ¶ [0132]). 
Furthermore, while Tsuzuki discloses the NW configuration databased 830 includes information indication the connection configuration, the vacant channel, and the link between nodes each quipped with the ROADM 1 has be registered ¶ [0112]. Tsuzuki does not disclose a network-design processor configured to perform, for each of the transmission mode information, using the network information, accommodation design processing for calculating an optical path for improving network use efficiency, transmits the transmission mode candidate list added with information indicating priority for each of the transmission mode information to the control apparatus. 

transmitting, to the optical receiving apparatus, transmission-side transmission mode candidate information including the transmission mode information of the optical transmitting apparatus; 
receiving, from the optical receiving apparatus, reception-side transmission mode candidate information including the transmission mode information of the optical receiving apparatus; 
receiving the transmission-side transmission mode candidate information from the optical transmitting apparatus; and 
upon receiving the transmission-side transmission mode candidate information, transmitting the reception-side transmission mode candidate information to the optical transmitting apparatus.
While claim 8 is disclose by the prior art, the prior art does not recite the transmission and receiving of transmission mode candidate information. Furthermore, the prior art does not disclose the transmission of both transmission-side transmission mode candidate information from the transmitter to the receiver as well as reception side transmission mode candidate information form the receiver to the transmitter. Furthermore, the ordering of the transmission of the transmission side transmission mode candidate information takes places prior to the transmission of the reception side transmission mode candidate information is also required by the clam scope. Hence, when the claim scope is considered as a whole, the claim is considered allowable.  
Re claim 14 and 15, these claims are dependent upon claim 13, and are considered allowable for the reasons previously stated.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA MOTSINGER whose telephone number is (571)270-7488. The examiner can normally be reached 9-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANYA MOTSINGER
Examiner
Art Unit 2637



/TANYA T MOTSINGER/               Examiner, Art Unit 2637